Citation Nr: 1425212	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  08-17 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1944 to January 1946.  He died in May 2007, and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In June 2009, the Board remanded this case for additional development, and in February 2010, the Board requested an opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2013).

In March and April 2010, four VA medical experts reviewed the record and rendered opinions in the case.  In August 2010, the Board denied the appellant's claim.  She appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2011, the Court vacated and remanded the appeal for further action consistent with its memorandum decision. 

In a July 2012 decision, the Board remanded the issue for additional development.  After obtaining a medical opinion dated in September 2012, the Board denied the appellant's claim in an April 2013 opinion.  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision finding that the appellant is not entitled to service connection for the cause of the Veteran's death.  In a December 2013 Order, the Court endorsed the JMR and vacated the April 2013 Board decision denying entitlement to service connection for the cause of the Veteran's death.  The Veteran's claim now returns to the Board for compliance with the instructions in the December 2013 Court-adopted JMR.

The Virtual VA paperless claims processing system contains a supplemental statement of the case dated in January 2013 and a brief from the Veteran's representative dated in May 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2013 JMR, the Court concluded that in its April 2013 denial of entitlement to service connection for the cause of the Veteran's death, the Board failed to ensure compliance with the previous July 2012 Board remand in violation of Stegall v. West, 11 Vet.App. (1998).  The Court found that a remand was warranted for a new opinion because the September 2012 VA opinion did not adequately address the questions submitted by the Board.  Specifically, the Court found that while the examiner acknowledged that Dr. A. stated that he removed shrapnel, the examiner did not accept that the Veteran had shrapnel, as was directed by the Board.  Thus, the examiner did not discuss the likelihood that in-service shrapnel wound injuries resulted in long-term residuals.  Moreover, the Court found that the September 2012 examiner did not "discuss Dr. A.'s diagnoses of osteomyelitis . . . and the likelihood that such diagnoses were related to a disease or injury in service."  

In light of the foregoing, a new medical opinion is necessary to determine whether a disease or injury incurred in service was either a principal or contributory cause of the Veteran's death.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to an appropriate medical provider (or providers) for an opinion(s) regarding whether it is at least as likely as not that a disease or injury incurred in service was either a principal or contributory cause of the Veteran's death.

In answering this question, the medical provider(s) should be asked to address the April 2006 and June 2007 medical opinions rendered by Dr. A., the Veteran's private physician.  In particular, the provider(s) should discuss the likelihood, in light of established medical principles and the evidence of record, that in-service shrapnel wound injuries described by the Veteran resulted in long-term residuals such as those described by Dr. A.  As noted by the Court, the provider(s) is to assume the accuracy of the Veteran's report of shrapnel wounds during service.  

The medical provider(s) should also discuss Dr. A.'s diagnoses of osteomyelitis, gastrointestinal bleed, and COPD, and the likelihood that such diagnoses were related to a disease or injury in service.  

If any of the above inquiries cannot be addressed, the provider(s) should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the provider(s) determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

2. Upon completion of the above action, review the provider(s) report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

3. Upon completion of the above actions, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



